COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SUMITOMO MARINE MANAGEMENT,
INC.,      )
                                                                              )               No.  08-05-00156-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
171st District Court
ROBERTO CAMACHO,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                 
(TC# 2001-718)
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal.  In the motion,
Appellant represents to this Court that the parties have now resolved all
matters in dispute in the underlying lawsuit. 
Further, Appellant requests that this appeal be dismissed in all
respects with each party to bear its own allocation of costs on appeal.  Appellant=s
counsel has conferred with Appellee=s counsel on their agreed settlement.
We have considered
this cause on this motion and conclude that the motion should be granted.  See Tex.R.App.P. 42.1 (a)(1).  We therefore dismiss the appeal with each
party to bear its own costs.
 
June
30, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.